Respondent Randall S.’s challenge to the disposition is moot, since the terms of the order, along with the agency supervision, have expired (see Matter of Kazmir K., 63 AD3d 522 [2009]; Matter of Lashina P., 52 AD3d 293, 293 [2008]).
Were we to consider the merits, we would find that the requirement that respondent complete a drug rehabilitation program was supported by a preponderance of the evidence, including his own admission at fact-finding that he neglected the child by virtue of his drug use, and his failure to seek any treatment (see Matter of Jolie S., 298 AD2d 194 [2002]). Concur—Mazzarelli, J.E, Saxe, Acosta, DeGrasse and ManzanetDaniels, JJ.